DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “702” (see Fig. 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: “helps heathen sexual arousal” (paragraph 006) should read “helps heighten sexual arousal.”  
Appropriate correction is required.
Claim Objections
Claim 1 objected to because of the following informalities: “the conic housing” should read “the truncated conic housing.”
substantially torus shaped confectionery units.”
Claims 4, 5, and 9-11 are objected to because of the following informalities: “confectionary” should read “confectionery” (i.e., with an “e” instead of an “a”). 
Claim 11 is objected to because of the following informalities: “wherein the one or more torus shaped confectionary has varying large radius” should read” “wherein the one or more substantially torus shaped confectionery units has a varying large radius” (see also note below).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “A confectionery dispensing garment” and “a truncated conic housing configured to fit over a cup of a brassiere.” The limitations in combination are indefinite, as the preamble recites a garment, but the body of the claim recites only the conic housing and the confectionary unit(s), wherein the conic housing is configured to fit over a cup of a brassiere (i.e., without positively reciting the brassiere itself). As such, it is unclear whether Applicant intends to positively include the garment or not within the scope of the claims. In other and the conic housing and the one or more confectionary units. Additionally, it is unclear whether the recited garment and the recited brassiere are synonymous, or if the brassiere is provided in addition to the garment. For purposes of examination, the Examiner will interpret claim 1 as including the combination of the garment (which is synonymous with the brassiere), the conic housing, and the confectionery unit(s). See below.
Claim 6 recites the limitation “A confectionery dispensing garment” and “A brassiere with one or more cups.” The limitations in combination are indefinite, as it is unclear whether the recited garment and the recited brassiere are synonymous, or if the brassiere is provided in addition to the garment. For purposes of examination, the Examiner will interpret the garment and brassiere to be synonymous structures. See below.
Claims 1 and 6 recite the limitation “one or more substantially torus shaped confectionery units removably coupled to an outside surface of said truncated conic housing, wherein each one of the torus shaped confectionery unit comprises an inner support ring with a plurality of arms for coupling to the truncated conic housing.” The limitation is indefinite, as it unclear whether the “confectionery unit” actually includes the confectionery (i.e., the candy or pastry) itself, or if the confectionery unit only includes the structure that holds the candy or pastry in place. It is noted that the claim merely describes the confectionery unit as including a support ring and a plurality of arms, without positively reciting that the unit includes the actual candy/pastry. For purposes of examination, the Examiner will interpret claims 1 and 6 as each including the actual confectionary item (i.e., the candy/candies or pastry/pastries). See below.
 For purposes of examination, the Examiner will interpret the first and second small radius openings as being substantially the same size. See below.
Claims 4, 5, 9, and 10 recite the limitation “the confectionary.” There is insufficient antecedent basis for this limitation in the claims. As discussed above, claims 1 and 6 only recite “one or more confectionery units,” without specifying that the unit includes the confectionery itself. It is unclear whether Applicant’s recitation of “the confectionary” is synonymous or not with the previous recitation of “one or more confectionery units.” For purposes of examination, the Examiner will interpret the confectionery as being included within the confectionery unit(s). See below.
Claim 11 recites the limitation “wherein the one or more [substantially] torus shaped confectionery [units] has [a] varying large radius.” The limitation is indefinite, as the confectionery unit(s) have not been previously defined as including a large radius. It is unclear which dimension of the confectionery unit(s) constitutes its large radius. For purposes of examination, the Examiner will interpret the large radius as generally referring to a radius of the confectionery unit. See below.
Dependent claims are rejected at least for depending from rejected claims.




Examiner’s Note
Claims 1, 3-6, and 8-11 are currently free of prior art rejections, but substantive amendments to the claims may result in prior-art-based rejections in future Office Actions. It is noted that claims 1, 3-6, and 8-11 remain rejected under 35 USC 112(b), as discussed above.

To expedite prosecution, the following claim amendments have been drafted by the Examiner and are presented herewith to Applicant for consideration. The amended claims are considered to distinguish patentably over the prior art of record in this application, and are also considered to overcome the claim objections and the rejections under USC 112(b) set forth in this Office Action.

1. (Currently Amended) A confectionery dispensing garment comprising:
a garment comprising at least one cup;
a truncated conic housing configured to fit over a cup of the at least one cup of the garment, wherein the truncated conic housing comprises a small radius opening and a large radius opening, wherein the small radius opening is sized to substantially expose a wearer's nipple when the garment and the truncated conic housing are worn; and
one or more substantially torus shaped confectionery units removably coupled to an outside surface of said truncated conic housing, wherein each one of the substantially torus shaped confectionery units comprises a confectionery including a candy or a pastry, and an inner support ring with a plurality of arms for coupling the inner support ring to the truncated conic housing.



3. (Previously Presented) The confectionery dispensing garment of claim 1, wherein the inner support ring is reusable.

4. (Currently Amended) The confectionery dispensing garment of claim 1, wherein the confectionery is a candy.

5. (Currently Amended) The confectionery dispensing garment of claim 1, wherein the confectionery is a pastry.

6. (Currently Amended) A confectionery dispensing brassiere comprising:
a brassiere with one or more cups shaped substantially as a truncated cone with a first small radius opening and a first large radius opening, wherein the first small radius opening is sized to substantially expose a wearer's nipple when the brassiere is worn;
a truncated conic housing with a second small radius opening and a second large radius opening, wherein the second small radius opening is substantially the same size as the first small radius opening, wherein the truncated conic housing is configured to fit over one of the one or more cups of the brassiere such that said second small radius opening aligns with said first small radius opening; and
one or more substantially torus shaped confectionery units removably coupled to an outside surface of said truncated conic housing, wherein each one of the substantially torus shaped confectionery units comprises a confectionery including a candy or a pastry, and an inner the inner support ring to the truncated conic housing.

7. (Previously Cancelled).

8. (Previously Presented) The confectionery dispensing garment of claim 6, wherein the inner support ring is reusable.

9. (Currently Amended) The confectionery dispensing garment of claim 6, wherein the confectionery is a candy.

10. (Currently Amended) The confectionery dispensing garment of claim 6, wherein the confectionery is a pastry.

11. (Currently Amended) The confectionery dispensing garment of claim 6, wherein the one or more substantially torus shaped confectionery units has a varying radius.

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. For example, Nemirofsky (US Patent No. 4,120,043) discloses a candy-dispensing garment, and Brink (US Patent No. 6,872,119) discloses an undergarment including a base garment and a plurality of substantially torus-shaped, removable edible components. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732